Citation Nr: 1703305	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  05-29 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right leg disability.

2.  Entitlement to service connection for a right thigh disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a right hip disability.

6.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Harold H. Hoffman-Logsdon, III, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1960 to June 1963.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston Texas that denied the issues on appeal.

In April 2007, the Veteran testified during a Decision Review Officer (DRO) hearing at the RO and in February 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.

In July 2011 the Board remanded this matter for additional development.  In a February 2013 decision, the Board denied the service connection claims on appeal, which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Memorandum Decision, the Court set aside the Board's February 2013 decision, and remanded the issues for additional development and consideration.

Thereafter, the Board remanded the issues in March 2015 for additional development.  The matter again is before the Board.

In addition to the above-listed issues, in the February 2013 decision the Board granted the Veteran's petition to reopen his claim for entitlement to service connection for a left ear hearing loss disability and remanded the service connection claim for additional development.  In an August 2015 rating decision, the RO granted entitlement to service connection for a left ear hearing loss disability and combined the service-connected left and right ear disabilities into one noncompensable rating for a bilateral hearing loss disability.  The foregoing represented a complete grant of the claim formerly before the Board and, as such, no further discussion will be made as to that issue.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran's right leg disability is not shown to be etiologically related to a disease, injury, or event in service.

2.  The Veteran's right thigh disability is not shown to be etiologically related to a disease, injury, or event in service.

3.  The Veteran's right knee disability is not shown to be etiologically related to a disease, injury, or event in service.

4.  The Veteran's right ankle disability is not shown to be etiologically related to a disease, injury, or event in service.

5.  The Veteran's right hip disability is not shown to be etiologically related to a disease, injury, or event in service.

6.  The Veteran's low back disability is not shown to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in and is not otherwise related to service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  A right thigh disability was not incurred in and is not otherwise related to service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  A right knee disability was not incurred in and is not otherwise related to service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  A right ankle disability was not incurred in and is not otherwise related to service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

5.  A right hip disability was not incurred in and is not otherwise related to service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

6.  A low back disability was not incurred in and is not otherwise related to service and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by multiple correspondence received between August 2003 and August 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA treatment records have been associated with the electronic claims file.  The Veteran's service treatment records have been determined to be unavailable, despite multiple attempts to obtain the records from all potential sources.  Any further attempts to obtain the Veteran's service treatment records would be futile.  Private records have been associated with the claims file, to the extent possible.  Records from the Social Security Administration (SSA) have been found to be unavailable, other than those currently associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was afforded multiple VA examinations, which the Court found to be inadequate.  Subsequently, the Veteran was seen for examinations in February 2016.  The opinions expressed were based on a complete review of the claims file and medical records, interview of the Veteran, complete physical examination, and appropriate diagnostic testing.  The opinions were accompanied by a rationale explaining the bases for the opinions.  The Board, therefore, finds the February 2016 examination reports to be thorough, complete, and sufficient upon which to base a decision with respect to the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the August 2011 notice letter to the Veteran, the attempts to associate records from SSA, the February 2016 VA examination reports, and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2016).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  In this case, the Veteran was not diagnosed with arthritis of the low back or right lower extremity in service or within one year of separation from service.  To the extent that the Veteran contends otherwise, as will be discussed in greater detail below, the Board does not find such contentions consistent with the evidence of record.  As such, service connection may not be granted on a presumptive basis. 

In the absence of presumption, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he incurred disabilities to the low back and right lower extremity due to a fall of 10 to 12 feet during his active service.  Following that incident, the Veteran currently claims to have sought treatment on numerous occasions during service, shortly after separation from service, and on an ongoing basis thereafter due to a continuity of low back and right lower extremity symptoms.

As discussed above, the Veteran's service treatment records have been determined to be unavailable.  That said, based on the Veteran's lay representations and those of numerous friends, family, and fellow service members, the Board accepts the Veteran's contentions that the injury described above actually occurred during service.

After service, in December 1979, the Veteran complained of "myalgia's" without specific reference to the back or right lower extremity.  In December 1981 and October 1982, the Veteran complained of a wart on the right thigh, but did not report any other right lower extremity problems.  In October 1982, the Veteran was treated for "tendonitis" without specific reference to the location of the problems.

In September 1984, the Veteran stated that for the previous 6 to 8 months he had been experiencing intermittent joint pain, mainly in the shoulders, knees, and hips.  The pain occurred in one joint at a time.  The pain would last for 2 to 3 seconds and then stop.  There was never swelling, inflammation, heat, or other symptoms in the joints.  The treatment provider indicated that the Veteran's problems were not unusual and his great weight gain in the previous year could have contributed to the problem.  The treatment provider recommended that the Veteran lose 20 to 50 pounds.  

In January 1985, the Veteran reported pain in the right hip that had "Started Wednesday."  The pain had worsened since that time.  There was limited range of motion of the hip.  The Veteran could not recall any trauma to the hip or any history of exertion.  On examination, the Veteran was tender to palpation along the right sartorius muscles, particularly in the groin area.  The impression was right groin pain and he was prescribed medication.  Later in January 1985, the Veteran was seen for a follow-up examination for the right hip problems, which at that time was described as a pulled right sartorius muscle.  The Veteran was feeling much better and had good range of motion of the hip.  He was able to ambulate without difficulty and go about his normal routine without any pain.  The Veteran's gait and station were within normal limits.  

In March 1985, the Veteran reported some vague muscle aches, particularly in the lower abdomen, without any specific discussion of the low back or right lower extremities.  In August 1985, the Veteran complained of right lower quadrant discomfort.  He was noted to be massively obese and was told to lose a lot of weight and to increase his physical exercise.  The initial treatment and follow-ups failed to discuss problems with his back or right lower extremity that could adversely affect his exercise and weight-loss efforts.  In October 1985, the Veteran discussed his weight loss efforts, which included cutting calories and riding a bicycle and/or using an exercise bicycle.  Later in 1985, the Veteran reported ongoing problems with dizziness, but no falls.  He also discussed ongoing attempts to lose weight, but no dramatic or sudden weight loss.  In January 1986, examination was unremarkable other than for obesity.  Neurologic testing was unremarkable and reflexes and strength were normal.  The record did not include complaints of back or right lower extremity problems.  Later in January 1986, the Veteran underwent a treadmill stress test where he went for 7 minutes and at the end of the test was doing 3.4 miles per hour at a 14 percent gradient.  The test was terminated due to exhaustion and because the Veteran had achieved greater than 85 percent of his maximum predicted heart rate.  There were no noted problems with the back or right lower extremity affecting the Veteran's ability to take the test.  An October 1987 private treatment record indicated that the Veteran had undergone a negative treadmill test to evaluate potential heart problems and there was no indication of back or right lower extremity problems.

In a June 1990 claim, the Veteran reported that during service he injured himself as a result of a fall, resulting in a severe sprain of his legs.  He was placed on light duty for 21 days and instructed not to wear combat boots.  He also indicated, "Upon being discharged the examining physician stated I had flat feet.  I have been treated by MacGregor Clinic in 1985 for leg cramps and muscle spasms.  Since discharge I have experienced a weakness in both knees (Tends to give away every once in a while).  I wear shoes, regardless of type, out excessively fast."

A February 1991 VA treatment record noted ongoing complaint of leg paresthesias.  The Veteran reported that after sitting down for a period of time his legs would feel like they "go to sleep."  He denied leg weakness.  The treatment provider stressed that the Veteran was obese and that x-rays showed right hip arthritis and mild degenerative joint disease of the lumbosacral spine.  

A February 1993 treatment record included a 4 year history of multiple joint pains that had worsened over the past 4 months, particularly the left knee.  A July 1993 VA treatment record included the Veteran's report that he had been experiencing back and right hip pain for several years.

During a January 1994 VA general medical examination, the Veteran reported aching in multiple joints and cramping in the feet and legs.  He described tingling in the legs and ankles and ankle pain with walking.  His knees and ankles bothered him more than the other joints.  X-rays showed degenerative joint disease of the mid-lumbar spine and right knee.  

A December 1994 letter from a former cousin-in-law indicated that the Veteran told him that he had been injured doing some type of physical activity in service.  Another letter from that time discussed photos the Veteran had showing his leg bandaged and him wearing shoes, rather than combat boots.  The individual did not hire the Veteran for a job because he was concerned that the Veteran's in-service injuries would "have an effect" on the job for which the Veteran was applying.  Yet another letter indicated an understanding that the in-service injury occurred when the Veteran was attempting to "make a jump."  A letter from a former neighbor indicated that after the Veteran returned home his leg would bother him "every now and then."  

A March 2000 statement from a private physician indicated that he had been treating the Veteran since January 2000 for degenerative joint disease of the lumbar spine and a neck disability, as well as bilateral hip pain.  The physician stated that the Veteran reported injuring his right leg in service and the physician opined, "It is my opinion that his right leg pain is a continuation of his service related injury."  No specific diagnosis of a right leg disability was made and there was no provided rationale for the opinion provided.

The Veteran was afforded a VA examination for the right lower extremity in June 2000.  The Veteran reported losing control of his right lower leg that was initiated by a feeling similar to an electric shock, beginning in the hip and radiating down to the foot.  He experienced this problem about 3 times per month, with associated loss of control at the right knee and ankle levels.  As to the initial injury, the Veteran described falling off a platform in 1961 and landing on both legs, particularly the right leg, after which he experienced pain and swelling.  He was seen by the medics and given a profile for 1.5 months.  The Veteran recovered and continued his normal duties.  The Veteran reported that the right lower leg complaints had been bothering him in his older age and also reported a post-service motor vehicle accident about 2.5 years previously involving an upper spinal and extremity injury.  The examiner noted that the Veteran had noninsulin-dependent diabetes mellitus, morbid obesity, and hypertension.  The Veteran denied effects on occupational functioning, other than having to be careful when he walked.  X-rays of the right hip, knee, and ankle were normal, but there was degenerative bone spurring in the lumbosacral spine without focal abnormality.  The diagnoses were rule out old lacunar cerebrovascular accident causing present neurologic deficit of the right lower extremity; obviously strain of the right leg was not a diagnosis at that time; morbid obesity; and noninsulin-dependent diabetes mellitus.

In a February 2003 statement, a private physician stated that the Veteran had been treated in 1963 and 1964 for a right leg injury sustained during active service.

A June 2003 statement from a former neighbor stated that she remembered hearing that the Veteran had been injured while in service.  A June 2003 statement from a friend indicated that the Veteran had been injured in service and thereafter complained about the injury from time to time.  A June 2003 statement from another friend reiterated that the Veteran had injured his leg in service and that he had been complaining about the injury from that time until the present.

A June 2006 statement from a former student included the comment that the Veteran would miss days of work and complain about his leg or back hurting and that he hurt his leg in the military.

In a July 2006 statement, the Veteran reported that he injured his legs, back, and right shoulder after falling approximately 12 feet.  He sought treatment at the time and on multiple occasions thereafter, receiving pain medication for the remainder of his active service.  After being released from active service, he was treated by a private physician in 1963 and 1964.  As he did not believe the medical treatment was effective, the Veteran tried various homeopathic remedies.  He learned to function with a diminished capacity.  

The Veteran was afforded a VA examination in August 2006; however, this examination subsequently has been found to be inadequate.  As such, further discussion of the findings and opinion is of no practical purpose.  

An April 2007 letter from a VA physician discussed the Veteran's reports of pain in the right buttock shooting down into the right leg since the 1960s and there currently was subjective evidence of right lower extremity neuropathy, including loss of sensation to light touch and vibration.  The Veteran reported a fall in the early 1960s in service and the physician noted that, "It is possible that such an injury may have caused or contributed to his neuropathy in the right leg though I cannot conclude this with certainty."

An April 2007 private treatment record included the Veteran's reports of a 45-year history of chronic neck and back pain with radiculitis to the hip and arms.  The record noted poorly controlled diabetes mellitus, hypertension, and morbid obesity.  The record concluded, "It is my professional opinion that the Advanced degenerative disc disease with foraminal encroachment on the lumbar spine, right hip and knee pain are as likely as not [] related to a reported fall that this patient sustained while in military service[] during the early 60[s]."

The Veteran had a hearing before a RO representative in April 2007.  The Veteran discussed his in-service injury, his initial treatment with the prescription of low quarter shoes and rest, and his subsequent treatment with pain medication.  In addition to the documented treatment for his symptoms in 1963 and 1964, the Veteran described treatment from 1965 to 1979 with physicians that had since passed away.  

The Veteran was afforded a VA examination in June 2009.  Again, the Court has determined that this examination was inadequate for rating purposes.  As such, no further consideration of the examination will be addressed herein.

During the February 2011 Board hearing, the Veteran described falling 10 to 12 feet off a podium onto his right side in the hip or back area.  He was in so much pain that he could not move.  The Veteran did not receive treatment at that time and was helped to his bunk.  He sought treatment the next day, where he was diagnosed with an acute sprain and told to wear low quarter shoes and restrict activities for two weeks.  The Veteran had other in-service visits for ongoing problems, but was treated in the same way.  Two to three weeks after service, he first sought treatment for the back and right lower extremity problems.  Thereafter, he sought treatment from two other medical professionals, both of whom now were deceased, for the same problems and symptoms experienced during service.  

The Veteran was afforded a VA examination in March 2012.  As this examination since has been found to be inadequate by the Court, no further consideration of the report will be made herein.

The June 2014 Memorandum Decision found that the August 2006, June 2009, and March 2012 VA examination reports were inadequate.  In addition, the Court required the Board to evaluate the reports of a continuity of symptomatology from service.

The Veteran was afforded multiple VA examinations in February 2016.  The examiner noted review of the electronic claims files and medical records.  The Veteran reported injuring himself during service falling off a podium or walkway and landing on impacted snow on his right side.  The next day he sought treatment and was diagnosed with a sprained leg and ankle.  Thereafter, the Veteran reported having received treatment 7 to 10 more times in service, at which time he was told to wear low quarter shoes.  After service, he claimed that he received treatment in 1963.  His symptoms had been constant since discharge, including tingling and numbness in the back and right leg.  The examiner noted diagnoses of lumbar spine spondylosis, osteoarthritis of the bilateral knees, Meralgia paraesthetica of the right lower extremity, and a normal right ankle and right hip on examination.  The examiner outlined the Veteran's in-service reports of problems and treatment, as well as the documented treatment after service.  The examiner noted that the Veteran initially reported post-service treatment from 1963, but later discussed treatment from 1982, suggesting to the examiner the absence of treatment for multiple years after service.  The examiner acknowledged the Veteran's reports of treatment prior to 1982, but the absence of treatment records documenting the treatment.  The examiner acknowledged the Veteran's lay reports of his symptoms and experiences from service, but indicated that "we need records to validate the specific scientific investigation of the clinical issue.  As to the Veteran's arthritis of the knees, as they were consistent on each side the examiner concluded that the arthritis was age-related and not due to the in-service injury.  As to the Meralgia paraesthetica, the most likely cause was the combination of a prior appendectomy and a long-standing history of obesity prior to his diagnosis of diabetes mellitus.  It was unlikely that it was related to the in-service fall (which the examiner conceded occurred and required convalescence) in light of the lay and medical evidence of record and the above problems that the examiner found to be the more likely cause of the complaints.  The examiner believed that the Meralgia paraesthetica and current low back disability stemmed from problems and symptoms beginning in the mid- to late 1990s.  

Thus, for the purpose of this decision alone, the Board will presume that the Veteran has current low back, right leg, right thigh, right knee, right ankle, and right hip disabilities.  The critical question, therefore, is whether such disabilities were incurred in or are otherwise related to active service, to include the in-service fall of 10 to 12 feet.  Based on the evidence of record, the Board concludes that they were not.

In reaching that determination, the Board finds the February 2016 VA examination reports of significant probative value.  The examiner's opinions were based on an interview of the Veteran, his reported medical history, review of the medical evidence of record (including x-rays), and physical examination.  Further, a complete and thorough rationale was provided for the opinions rendered.  Specifically, the examiner concluded that it was less likely than not that the Veteran's disabilities were incurred in or were otherwise related to service.  As to the right knee arthritis, as the arthritis was the same in both the right and left knees the examiner concluded that it was more likely due to the natural aging process.  As to the low back disability and neurological condition involving the right lower extremity the examiner concluded that they more likely began as a result of problems experienced beginning in the 1990s, rather than as a result of the accident in service.  The examiner discussed multiple more likely causes of the neurological problems, such as the appendectomy, the Veteran's obesity, and his diabetes mellitus.  The examiner considered the lay statements of record, but found that in the absence of the contemporaneous medical records it would not be possible to determine the precise nature of the medical problems the Veteran claimed to have been experiencing on an ongoing basis since service.  (As will be discussed in greater detail below, the Board finds the Veteran's statements regarding a continuity of symptomatology to be less than credible and his current contentions of receiving ongoing medical treatment for the current disabilities to be highly suspect.)  Thus, the examiner provided multiple bases for the opinions rendered. The examiner's conclusions are fully explained and consistent with the evidence of record.

As to the April 2007 medical opinion from the Veteran's treating VA physician, the physician indicated only that it was "possible" that the in-service injury caused or contributed to the Veteran's current problems.  The Board finds this speculative opinion significantly outweighed by the February 2016 VA examination report.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Bostain v. West, 11 Vet. App. 127 (1998) (holding that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence).

As to the April 2007 private physician's opinion, a noted basis for the opinion that the current problems were related to the in-service fall was the Veteran's reports that he had experienced a 45 year history of chronic back and neck pain with radiating symptoms.  As will discussed immediately below, the Board finds these reports less than credible, as they are wholly inconsistent with more contemporaneous objective evidence.  Accordingly, the April 2007 opinion is based on an incorrect factual premise and, therefore, may not support service-connection here.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (holding that the Board may reject a medical opinion that is based on facts provided by the Veteran that have been found to be inaccurate or that are contradicted by other facts of record).

As to the March 2000 statement from the private physician that the current problems were a continuation of the Veteran's in-service injury, the opinion included no rationale and the Board ascribes far greater probative weight to the opinions of the February 2016 VA examination reports that included an extensive rationale and basis for the opinions rendered.

As noted above, the Board finds the Veteran's current contentions of a continuity of chronic low back and right lower extremity symptoms from service to be less than credible.  Credibility is an adjudicative and not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the "inherent characteristics" of the Veteran's current statements as to ongoing back and right lower extremity problems from service are inconsistent with the objective medical record and the Veteran's own more contemporaneous statements.

As noted above, the 1979 and 1982 reports of myalgia and tendonitis do not specifically reference the low back or right lower extremity and are of limited probative value.  The Board finds it significant that in September 1984, when the Veteran began discussing specifically identified orthopedic problems, that the issues involved numerous problems that were bilateral in nature, which argues against the Veteran's contentions of ongoing problems of the right lower extremity due to the in-service fall.  Of even greater significance, the Veteran reported the problems to have started a mere 6 to 8 months previously, with no mention of ongoing pain, tingling, weakness, or other symptoms since service - as he now contends.  In January 1985, when the Veteran reported problems specific to the right lower extremity (namely, the right hip), he reported very recent onset of symptoms.  The Board also finds it extremely significant that he denied any known trauma to the right hip or other potential cause of the problems.  Such reports of recent onset and denial of trauma are wholly at odds with his current contentions of ongoing right lower extremity problems (specifically including the hip) directly attributable to the in-service trauma.  The Veteran's other complaints in the 1980s of general orthopedic problems consistently were attributed to his obesity and he was recommended on numerous occasions to lose weight by a combination of exercise and reduced caloric intake.  He also was evaluated for heart issues to explain his problems with dizziness and unsteadiness and the treatment providers at no time attributed any symptoms of unsteadiness to right lower extremity symptomatology that had been ongoing since service and the Veteran did not advance any such argument at the time.  At no time does the record reflect that the treatment providers or the Veteran suggested that his orthopedic problems were due to an in-service fall from multiple decades previously or that there had been associated symptoms since that time.  The Board finds it reasonable to conclude that had the Veteran been experiencing ongoing low back and right lower extremity symptoms from his in-service fall that he would have reported these problems to his providers at one or more of the above times, rather than reporting more recent onset of problems and even denying a history of trauma to account for the symptoms.

In this case, the Board finds the Veteran's contemporaneous reports of symptom onset many, many years after service and denial of any known trauma that could account for the problems to be far more probative than any current assertions made in pursuit of VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain); see also Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether the Veteran experienced ongoing back and right lower extremity problems on an ongoing basis from service.  Rather, the Veteran specifically reported a more recent onset of the symptoms that he now claims to have been ongoing since service and denied any known history of trauma that could account for his right hip problems.  Regardless of whether the Veteran is purposely mischaracterizing the events in the years following service or is unintentionally doing so, the ultimate conclusion is that any current statements regarding ongoing back and right lower extremity problems from his in-service injury to the present are not credible evidence.

The Board acknowledges the statements of his friends, family members, and fellow service members.  Many of the statements discussed only the existence of the injury occurring in service.  As noted, the Board does not dispute the in-service occurrence.  At least one of the statements, however, discussed missed work and ongoing complaints regarding symptoms attributable to the in-service injury.  Similarly, another statement indicated intermittent, but ongoing, complaints of back and right lower extremity symptoms from service.  While these statements suggest some general complaints and statements made by the Veteran at some point or points in time following service, the Board finds of far greater probative value his statements made to medical professionals in the pursuit of treatment, as his statements at those more contemporaneous points in time clearly demonstrate that he did not attribute ongoing chronic low back and right lower extremity symptoms to his in-service injury.  As such, the Board will afford greater probative value to the more contemporaneous statements made in the pursuit of medical treatment (when it would be presumed that the Veteran would be entirely truthful in order to obtain the most accurate diagnoses, care, and treatment), rather than those made decades after the fact by him and others in support of his claim for compensation benefits.

Finally, the Board has considered the Veteran's general assertions that his current low back and right lower extremity problems are due to his in-service fall.  In that regard, the Board recognizes that lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Given the Veteran's lack of demonstrated medical expertise and the complexity of diagnosing low back and right lower extremity disabilities and linking the etiology such disabilities to specific incidents in service, the Board concludes that in this case his statements regarding any such diagnoses or link are not competent evidence (particularly in the absence of any credible continuity of symptomatology from the time of the incidents).  As such, the Board affords significantly greater probative weight to the conclusions of the February 2016 VA examiner.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeals must therefore be denied.


ORDER

Entitlement to service connection for a right leg disability is denied.

Entitlement to service connection for a right thigh disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a right hip disability is denied.

Entitlement to service connection for a low back disability is denied.





______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


